Citation Nr: 1526572	
Decision Date: 06/23/15    Archive Date: 06/30/15

DOCKET NO.  07-35 811	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to a disability rating in excess of 10 percent for status-post right knee arthroscopy with traumatic changes, also claimed as fibula head fracture with muscle strain.

2.  Entitlement to an initial compensable disability rating prior to January 13, 2012, for scar, left great toe, residuals of left foot bunionectomy, and in excess of 10 percent thereafter.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

T. Yvette Hawkins, Counsel

INTRODUCTION

The Veteran served on active duty from October 1977 to July 1998.

These matters come before the Board of Veterans' Appeals (Board) on appeal from an August 2006 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida, which, inter alia, granted service connection for scar, left great toe, residuals of left foot bunionectomy, assigning a noncompensable rating, effective December 8, 2005.  Thereafter, in an August 2012 rating decision, the VA Appeals Management Center increased the disability rating to 10 percent, effective January 13, 2012.  Although this increase represents a separate grant of benefits, the United States Court of Appeals for Veterans Claims (Court) has held that a decision awarding a higher rating, but less that the maximum available benefit, does not abrogate the pending appeal.  AB v. Brown, 6 Vet. App. 35, 38 (1993).  Thus, the matter remains on appeal.

In October 2011, the Board remanded the claims to the Agency of Original Jurisdiction (AOJ) for evidentiary development.  The claims were subsequently returned to the Board for adjudication.  Regrettably, another remand is required.

This appeal was processed using the Veterans Benefits Management (VBMS) and Virtual VA paperless claims processing systems.  Accordingly, any future review of this Veteran's case should take into consideration the existence of these electronic records.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Please be sure to UPLOAD ALL MISSING DOCUMENTS INTO VBMS, including the Statement of the Case (SOC), the April 2009 Supplemental Statement of the Case (SSOC) (as well as any and all previous or subsequent SSOCs that have not been uploaded into the e-file), the October 2011 Board remand, and the January 2012 VA examination (as well as any and all previous or subsequent VA examinations that have not been uploaded into the e-file).  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
KELLI A. KORDICH
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




